

117 S538 IS: To repeal portions of a regulation issued by the State Superintendent of Education of the District of Columbia that require child care workers to have a degree, a certificate, or a minimum number of credit hours from an institution of higher education.
U.S. Senate
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 538IN THE SENATE OF THE UNITED STATESMarch 2 (legislative day, March 1), 2021Mr. Lee (for himself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo repeal portions of a regulation issued by the State Superintendent of Education of the District of Columbia that require child care workers to have a degree, a certificate, or a minimum number of credit hours from an institution of higher education.1.Repeal of DC regulations regarding higher education qualifications of child care workers Any provision of Chapter 1 of Subtitle A of Title 5 of the District of Columbia Municipal Regulations, as added by the final rulemaking of the State Superintendent of Education of the District of Columbia issued on December 7, 2016, that requires a staff member of a child development facility to have a degree, a certificate, or a minimum number of credit hours from an institution of higher education, including sections 164.1, 165.1, 166.1(a), 170.2(a), 173.3, 174.2(a), and 174.2(b), shall have no force or effect.